DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation-in-part of application 16/549,356 now patent 11,152,692 filed on 08/23/2019, which is a continuation-in-part of application PCT/JP2018/006594 filed on 02/22/2018 and claim foreign priority under 35 U.S.C. 119 (a)-(d) to JP2017/031778 filed on 02/23/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 and 04/21/2021 has been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,152692 in view of US2016/0315378A1 hereinafter “Kiriyama”.
Regarding claims 1, 12 and 21, Claim 1 of US Patent No. 11,152692 claims an antenna device comprising: 
a case; and a first antenna and a second antenna provided in the case, wherein the second antenna includes a capacitance loading element
Instant Application
U.S. Patent 11,152,692
1. An antenna device comprising: 
     a case; and 
     a first antenna and 
     a second antenna provided in the case, wherein the second antenna includes a capacitance loading element, 

     the capacitance loading element includes an inclined portion which extends from a front-upper side toward a rear-lower side at a front side of the capacitance loading element, and 
     












     the first antenna is provided in a front side with respect to the inclined portion.
1. An antenna device comprising: 
     a case; and 
     a first antenna and 
     a second antenna provided in the case, wherein the second antenna includes a capacitance loading element, 

     the capacitance loading element includes a turning-around area turning around in a front-rear direction on at least one of a front side and a rear side thereof, when the turning-around area is provided on the front side, at least part of a transmitting portion and/or a receiving portion of the first antenna is situated in front of the turning-around area of the capacitance loading element,
     when the turning-around area is provided on the rear side, at least part of the transmitting portion and/or the receiving portion of the first antenna is situated behind the turning-around area of the capacitance loading element, and when the turning-around area is provided on the front side and on the rear side, 
     at least part of the transmitting portion and/or the receiving portion of the first antenna is situated at least one of in front of the turning-around area on the front side of the capacitance loading element and behind the turning-around area on the rear side of the capacitance loading element.


Claim 1 of U.S. Patent 11,152,692 does not explicitly claim that the capacitance loading element is inclined. 
Kiriyama discloses in ¶69L1-5 that the capacitive element having a plate shape conforming to the shape of the antenna cover is merely an single embodiment, and that the capacitive element can have any shape other than the plate. 
Specifically, in ¶69L5-7: a capacitive element shaped into a wire frame, a spiral wire, or a zig-zag (meandering shape). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the capacitive element claimed in Claim 1 of U.S. Patent 11,152,692 to have the incline portion extending from front-upper side towards a rear-lower side as required by the claim. 
One of ordinary skill in the art would’ve been motivated because the prior art has recognized that the different shapes of the capacitive elements are equivalent and that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Instant Application
U.S. Patent 11,152,692
12. An antenna device comprising: 
     a case; and 
     a first antenna and 
     
     a second antenna provided in the case, and     
     
     a capacitance loading element, 

     the capacitance loading element includes an inclined portion which extends from a front-upper side toward a rear-lower side at a front side of the capacitance loading element, and 
     












     the first antenna is provided in a front side with respect to the inclined portion.
1. An antenna device comprising: 
     a case; and 
     a first antenna and 
     a second antenna provided in the case, wherein the second antenna includes 
      a capacitance loading element, 

     the capacitance loading element includes a turning-around area turning around in a front-rear direction on at least one of a front side and a rear side thereof, when the turning-around area is provided on the front side, at least part of a transmitting portion and/or a receiving portion of the first antenna is situated in front of the turning-around area of the capacitance loading element,
     when the turning-around area is provided on the rear side, at least part of the transmitting portion and/or the receiving portion of the first antenna is situated behind the turning-around area of the capacitance loading element, and when the turning-around area is provided on the front side and on the rear side, 
     at least part of the transmitting portion and/or the receiving portion of the first antenna is situated at least one of in front of the turning-around area on the front side of the capacitance loading element and behind the turning-around area on the rear side of the capacitance loading element.


Claim 1 of U.S. Patent 11,152,692 does not explicitly claim that the capacitance loading element is inclined. 
Kiriyama discloses in ¶69L1-5 that the capacitive element having a plate shape conforming to the shape of the antenna cover is merely an single embodiment, and that the capacitive element can have any shape other than the plate. 
Specifically, in ¶69L5-7: a capacitive element shaped into a wire frame, a spiral wire, or a zig-zag (meandering shape). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the capacitive element claimed in Claim 1 of U.S. Patent 11,152,692 to have the incline portion extending from front-upper side towards a rear-lower side as required by the claim. 
One of ordinary skill in the art would’ve been motivated because the prior art has recognized that the different shapes of the capacitive elements are equivalent and that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Instant Application
U.S. Patent 11,152,692
21. An antenna device comprising: 
      a case; and 
      a first antenna and 
      a second antenna provided in the case, wherein the second antenna includes a capacitance loading element, and 

     the capacitance loading element includes an inclined portion which is inclined when viewed from a direction perpendicular to both of an arrangement direction of the first antenna and the second antenna and an upper-lower direction at a front side of the capacitance loading element.
1. An antenna device comprising: 
     a case; and 
     a first antenna and 
     a second antenna provided in the case, wherein the second antenna includes a capacitance loading element, 

     the capacitance loading element includes a turning-around area turning around in a front-rear direction on at least one of a front side and a rear side thereof, when the turning-around area is provided on the front side, at least part of a transmitting portion and/or a receiving portion of the first antenna is situated in front of the turning-around area of the capacitance loading element,
     when the turning-around area is provided on the rear side, at least part of the transmitting portion and/or the receiving portion of the first antenna is situated behind the turning-around area of the capacitance loading element, and when the turning-around area is provided on the front side and on the rear side, 
     at least part of the transmitting portion and/or the receiving portion of the first antenna is situated at least one of in front of the turning-around area on the front side of the capacitance loading element and behind the turning-around area on the rear side of the capacitance loading element.


Claim 1 of U.S. Patent 11,152,692 does not explicitly claim that the capacitance loading element is inclined. 
Kiriyama discloses in ¶69L1-5 that the capacitive element having a plate shape conforming to the shape of the antenna cover is merely an single embodiment, and that the capacitive element can have any shape other than the plate. 
Specifically, in ¶69L5-7: a capacitive element shaped into a wire frame, a spiral wire, or a zig-zag (meandering shape). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the capacitive element claimed in Claim 1 of U.S. Patent 11,152,692 to have the incline portion extending from front-upper side towards a rear-lower side as required by the claim. 
One of ordinary skill in the art would’ve been motivated because the prior art has recognized that the different shapes of the capacitive elements are equivalent and that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama 
Regarding claim 1, Kiriyama discloses an antenna device comprising: 
a case (¶35L2: an antenna cover [10]); and 
a first antenna (¶35L3: second antenna body [40]) and 
a second antenna (¶35L3: first antenna body [30]) provided in the case, wherein the second antenna includes a capacitance loading element (¶36L5: a capacitive element [12]), 
the capacitance loading element includes an inclined portion (as shown in Fig.2 for example), and 
the first antenna is provided in a front side with respect to the inclined portion (as shown in Fig.2 for example, antenna [40] is placed in front of capacitive element [12]) 
Examiner Note: in reference to Fig.2, the examiner is interpreting the left hand portion of the antenna to be the “front”, right hand portion of the antenna to be “rear”, top portion of the antenna to be “upper” and bottom portion of the antenna to be “lower”
Kiriyama does not explicitly disclose: 
the capacitance loading element extends from a front-upper side toward a rear-lower side at a front side of the capacitance loading element
Kiriyama discloses in ¶69L1-5 that the capacitive element having a plate shape conforming to the shape of the antenna cover is merely an single embodiment, and that the capacitive element can have any shape other than the plate. 
Specifically, in ¶69L5-7: a capacitive element shaped into a wire frame, a spiral wire, or a zig-zag (meandering shape). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the capacitive element shown in Fig.2 of Kiriyama to have the incline portion extending from front-upper side towards a rear-lower side as required by the claim. 
One of ordinary skill in the art would’ve been motivated because the prior art has recognized that the different shapes of the capacitive elements are equivalent and that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 2, Kiriyama discloses the antenna device according to claim 1, wherein 
the first antenna is provided in a lower side with respect to the capacitance loading element.  (as shown in Fig.2 for example, antenna [40] is in a lower portion as compare to capacitance element [12]) 
Regarding claim 3, Kiriyama discloses the antenna device according to claim 1, wherein 
the first antenna is a GNSS antenna. (¶35L6-7: the second antenna body [40] receives radio wave from GPS satellites)
Regarding claim 4, Kiriyama discloses the antenna device according to claim 1, wherein 
the capacitance loading element further includes an upper extension portion at a rear side of the capacitance loading element. (as shown in Fig.3 for example: ¶391-12: the connection [122] is defined by a bent portion of the capacitive element and extend perpendicular to a plain surface of the antenna base)
Regarding claim 5, Kiriyama discloses the antenna device according to claim 1, wherein 
the capacitance loading element includes a right plate-like portion and a left plate-like portion that are separate portions. (as shown in Fig.3 for example; the capacitive element can be split into left/right (top/bottom as view by the figure) portion)
Regarding claim 6, Kiriyama discloses the antenna device according to claim 1, further comprising: 
a base (¶35L2: an antenna base [20]), wherein the first antenna is provided on the base (¶35L2-3: antenna board [B2]; as shown in Fig.2 antenna board [B2] is mounted on the antenna base [20], and the capacitance loading element is disposed above the base (as shown in Fig.2, capacitive element [12] is above the antenna base [20]).  
Regarding claim 7, Kiriyama discloses the antenna device according to claim 1, wherein 
the first antenna is an antenna configured to receive a satellite signal.  (¶35L6-7: the second antenna body [40] receives radio wave from GPS satellites)
Regarding claim 8, Kiriyama discloses the antenna device according to claim 1, wherein 
the first antenna is a planer antenna. (¶56L1: the second antenna body [40] is a patch antenna)
Regarding claim 9, Kiriyama discloses the antenna device according to claim 1, wherein 
the second antenna is an AM/FM antenna. (¶35L4-6: the first antenna body [30] receives radio wave from AM and FM broadcasting station)
Regarding claim 10, Kiriyama discloses the antenna device according to claim 1, wherein the capacitance loading element has a meandering portion. (¶69L5-7: a capacitive element shaped into a wire frame, a spiral wire, or a zig-zag (meandering shape).
Regarding claim 11, Kiriyama discloses the antenna device according to claim 1
Kiriyama does not explicitly disclose: 
the front side of the capacitance loading element includes a turning around part turning around in a direction different from a front-rear direction and a top-bottom direction of the antenna device, and, the turning around part extends parallel to the inclined portion. 
However, as established in the rejection of claim 1, that that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 12, Kiriyama discloses an antenna device comprising: 
a case (¶35L2: an antenna cover [10]); and 
a first antenna (¶35L3: second antenna body [40]) and 
a second antenna (¶35L3: first antenna body [30]) provided in the case (as shown in Fig.2); and 
a capacitance loading element (¶36L5: a capacitive element [12]), 
the capacitance loading element includes an inclined portion (as shown in Fig.2 for example)
the first antenna is provided in a front side with respect to the inclined portion (as shown in Fig.2 for example, antenna [40] is placed in front of capacitive element [12]) 
Kiriyama does not explicitly disclose: 
the capacitance loading element extends from a front-upper side toward a rear-lower side at a front side of the capacitance loading element
Kiriyama discloses in ¶69L1-5 that the capacitive element having a plate shape conforming to the shape of the antenna cover is merely an single embodiment, and that the capacitive element can have any shape other than the plate. 
Specifically, in ¶69L5-7: a capacitive element shaped into a wire frame, a spiral wire, or a zig-zag (meandering shape). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the capacitive element shown in Fig.2 of Kiriyama to have the incline portion extending from front-upper side towards a rear-lower side as required by the claim. 
One of ordinary skill in the art would’ve been motivated because the prior art has recognized that the different shapes of the capacitive elements are equivalent and that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 13, Kiriyama discloses the antenna device according to claim 12, wherein 
the first antenna is provided in a lower side with respect to the capacitance loading element.  (as shown in Fig.2 for example, antenna [40] is in a lower portion as compare to capacitance element [12]) 
Regarding claim 14, Kiriyama discloses the antenna device according to claim 12, wherein 
the first antenna is a GNSS antenna. (¶35L6-7: the second antenna body [40] receives radio wave from GPS satellites)
Regarding claim 15, Kiriyama discloses the antenna device according to claim 12, wherein 
the capacitance loading element further includes an upper extension portion at a rear side of the capacitance loading element. (as shown in Fig.3 for example: ¶391-12: the connection [122] is defined by a bent portion of the capacitive element and extend perpendicular to a plain surface of the antenna base)
Regarding claim 16, Kiriyama discloses the antenna device according to claim 12, wherein 
the capacitance loading element includes a right plate-like portion and a left plate-like portion that are separate portions. (as shown in Fig.3 for example; the capacitive element can be split into left/right (top/bottom as view by the figure) portion)
Regarding claim 17, Kiriyama discloses the antenna device according to claim 12, wherein
 the first antenna is provided in a lower side with respect to the second antenna. (as shown in Fig.2 for example, antenna [40] is lower than antenna [30])
Regarding claim 18, Kiriyama discloses the antenna device according to claim 12, wherein 
the first antenna is provided in a front side with respect to the second antenna.  (as shown in Fig.2 for example, antenna [40] is lower than antenna [30])
Regarding claim 19, Kiriyama discloses the antenna device according to claim 12, wherein 
the second antenna is between the first antenna and the capacitance loading element in a front- rear direction.  (as shown in Fig.2 for example, antenna [30] is between than antenna [40] and capacitive element [12]) (Note: capacitive element [12] extends beyond antenna [30] to the rear of the antenna device)
Regarding claim 20, Kiriyama discloses the antenna device according to claim 12, 
the second antenna is provided in a front side with respect to the inclined portion. (as shown in Fig.2 for example, antenna [30] is in front of the inclined portion of the capacitive element [12] that is all the way to rear past the contact connector [33])
Regarding claim 21, Kiriyama discloses an antenna device comprising:
 a case (¶35L2: an antenna cover [10]); and 
a first antenna (¶35L3: second antenna body [40]) and 
a second antenna (¶35L3: first antenna body [30]) provided in the case, wherein the second antenna includes a capacitance loading element (¶36L5: a capacitive element [12]),  
Kiriyama does not explicitly disclose: 
the capacitance loading element includes an inclined portion which is inclined when viewed from a direction perpendicular to both of an arrangement direction of the first antenna and the second antenna and an upper-lower direction at a front side of the capacitance loading element.
Kiriyama discloses in ¶69L1-5 that the capacitive element having a plate shape conforming to the shape of the antenna cover is merely an single embodiment, and that the capacitive element can have any shape other than the plate. 
Specifically, in ¶69L5-7: a capacitive element shaped into a wire frame, a spiral wire, or a zig-zag (meandering shape). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the capacitive element shown in Fig.2 of Kiriyama to have the incline portion extending from front-upper side towards a rear-lower side as required by the claim. 
One of ordinary skill in the art would’ve been motivated because the prior art has recognized that the different shapes of the capacitive elements are equivalent and that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 14, 2022